Citation Nr: 1233988	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-49 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  He had service in the Republic of Vietnam, and his exposure to Agent Orange is conceded.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for peripheral neuropathy of the left and right lower extremities, which he contends is due to his military service.  

Review of the service treatment records (STRs), to include a December 1969 separation examination report, are absent any complaint of or treatment for peripheral neuropathy of the lower extremities.  Moreover, the record does not 

reflect medical evidence showing any manifestations of neuropathy during the one year presumptive period after the Veteran's separation from service.  In fact, the record is negative for complaints or findings of peripheral neuropathy of the lower extremities until approximately 2008 (more than 35 years after his separation from active service).  The Veteran was examined by VA in March 2011 and chronic inflammatory demyelination polyneuropathy (CIDP) associated with peripheral neuropathy was diagnosed.  The Board notes that the examiner did not express an opinion as to the etiology of this condition.  

The Board recognizes that peripheral neuropathy is expressly listed amongst those disorders eligible for presumptive service connection due to Agent Orange exposure.  In this particular case, however, the Veteran was not medically shown to have peripheral neuropathy to a 10 percent level until approximately 2008, over 35 years after service discharge in 1969, and thus not within the requisite one year time period from last exposure to Agent Orange as to qualify for presumptive service connection based on a diagnosis of acute/subacute peripheral neuropathy.  

In a March 2010 statement, the Veteran reported that he noticed in January 2009 that his toes felt cold when he went to bed.  He also experienced numbness.  In June-July 2009, he experienced increased pain in the feet and could not walk without limping.  It was only recently at a November 2011 personal hearing that the Veteran reported that his symptoms began shortly after discharge from service with continuity of symptomatology ever since.  Numerous statements have been submitted in support of the Veteran's claim by his family members and friends.  These statements are dated in 2010.  More than one statement attests to the fact that the Veteran's symptoms began in recent years.  His spouse specifically noted that she had seen a "big change" in the Veteran's mobility in the past 2-3 years.  Even considering the Veteran's reported 2011 assertions that his symptoms began within one year after service discharge, there is no medical report indicative of symptoms of peripheral neuropathy until 2008.  Thus, a theory of presumptive service connection does not apply.  Nonetheless, the Veteran may still attempt to establish direct service connection.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994) 

(holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

To this effect, the Board believes that since peripheral neuropathy is among those disorders generally recognized as having had an association with Agent Orange exposure (albeit, only under certain precipitating conditions, i.e., acute and within an appropriate timeframe), and no other competing etiology for the Veteran's peripheral neuropathy of the lower extremities has been found to date, that a VA Compensation and Pension examination (to include the examiner's opinion as to etiology) would be warranted under these circumstances.  Consequently, an addendum to the 2011 exam will be ordered.  In the alternative, if that examiner is no longer avaialbe, an additional exam should be ordered.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims folder to R.P.B., M.D. at the VA facility in Omaha, Nebraska, who conducted the March 2011 examination and furnished the diagnosis of CIPD associated with peripheral neuropathy.  (If he is unavailable, forward to another VA specialist.)  After review of the file, the examiner should opine as to whether the Veteran's diagnosed CIPD associated with peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent or greater probability) etiologically related to his military service, including due to his conceded Agent Orange exposure therein.  A complete rationale for any opinion expressed should be 

included in the addendum.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

2.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO/AMC should readjudicate the claims for service connection for peripheral neuropathy of the left and right lower extremities, to include Agent Orange exposure, based upon all evidence of record, to include that added as a result of this remand.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  





_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


